People v Arias (2018 NY Slip Op 07442)





People v Arias


2018 NY Slip Op 07442


Decided on November 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-03899

[*1]The People of the State of New York, respondent,
vBrian Arias, appellant. (S.C.I. No. 10441/15)


The Legal Aid Society, New York, NY (Elizabeth L. Isaacs of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Kathleen Halliday on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Suzanne Melendez, J.), rendered March 23, 2016, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty (Stephanie Zaro, J.), and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which it moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738). Counsel has informed this Court that the defendant has not authorized counsel to raise any issues related to the imposition of the promised enhanced sentence. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; People v Singleton, 129 AD3d 871; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
RIVERA, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court